In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. On July 11, 1997, relator filed with the Clerk a document titled “Motion for Summary Judgment and Memorandum in Support Submitted by relator City of Englewood, Ohio in Support of this Court’s Issuance of Peremptory or Alternative Writ of Mandamus,” which was inadvertently not docketed until July 22,1997. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent may file a memorandum opposing the motion within ten days of the date of this entry.